DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with claim amendments, see claims and remarks, filed 02/14/2022, with respect to objections to drawings and 35 USC 112(b) have been fully considered and are persuasive.  The objections to drawings has been withdrawn. Similarly, 112(b) rejection of claims 2-9 has been withdrawn. 
Applicant’s arguments in combination with claim amendments, see claims and remarks, filed 02/14/2022, with respect to objections to drawings and 35 USC 102 and 103 of claims 1-9 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-9 has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicants arguments in combination with the claim amendments are found persuasive and clarify over the closest prior art of record presented in the previous office action.
The independent claim includes limitations directed towards screening the ECG event data according to signal quality evaluation indexes which are calculated according to a power of QRS wave complexes and an average power of noise signals. Additionally, the independent claim requires determining segment interception parameters which comprises a starting position and interception width information which are determined according to types of the ECG events. These limitations when taken as a whole with the remaining limitations of the claim are not disclosed, taught or made obvious by the references discovered by the examiner. The independent claim 1 is allowed. Dependent claims 2-9 depend either directly or indirectly from the independent claim 1 and inherit the allowable subject matter. Claims 2-9 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792